DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 11/3/2021.
Claims 1-5 and 8-20 have been amended.
Claims 10 & 11 have been cancelled.
Claims 21-22 are newly added.
Claims 1-9 and 12-22 remain pending and have been considered below.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Christopher Wright (Reg. #66,469) on 2/22/2022.  Examiner’s amendment is necessitated to correct a 35 U.S.C. 112 rejection.
Claim 12 is amended as follows:

12. (Currently Amended) A system that provides an interface for generating representations of user-specified graphical content, the  system comprising:
one or more processing devices; and 
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising: 

receiving, at the interface, input for accessing one or more control panels of the system, the one or more control panels each configured to provide control functions that adjust attributes of the set of visual components in the content theme; 
receiving, at the one or more control panels, a selection of a first component from among the set of visual components in the content theme, wherein the first component selectedPage: 6of11 from among the set of visual components is linked to at least one second component in the set of visual components; 
in response to detecting user interaction with the one or more control panels, adjusting a first visual attribute of the first component based on the control functions of the one or more control panels with which the user interaction occurred; 
in response to adjusting the first visual attribute of the first component, identifying, based on the adjustment made to the first visual attribute and a respective adjustment definition for each visual component in the set of visual components, one or more second components of the set of visual components to adjust in response to the adjustment made to the first visual attribute; 
for each of the one or more second components, 

causing an adjustment of the second visual attribute of the second component of the at least one second components linked to the first component based on the adjusting of the determined adjustment to the second visual attribute of the first second component; and 
creating graphical content that is output at a display of a device, wherein the graphical content is created based on the adjusted first visual attribute of the first component and the adjusted second visual attribute of each second component.

Examiner’s Statement of Reasons for Allowance
Claims 1-9 and 12-22 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1 and 12.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach or render the claimed invention obvious.  More specifically, the cited prior arts do not teach the following features as cited in the independent claims 1 and 12 when taken in the context of the claim as a whole:
“in response to adjusting the first visual attribute of the first component, identifying, based on the adjustment made to the first visual attribute and a respective adjustment definition for each visual component in the set of visual components, one or more second components of the set of visual components to adjust in response to the adjustment made to the first visual attribute; 
for each of the one or more second components, determining, based on the adjusted first visual attribute and the respective adjustment definition for the second component, a respective adjustment to a second visual attribute of the second component; and causing an adjustment of the second visual attribute of the second component linked to the first component based onApplication No. : 16/981,402Filed: September 16, 2020Page: 3 ofl1 the determined adjustment to the second visual attribute of the second component”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191